 


 HR 1417 ENR: National Law Enforcement Museum Exhibits Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1417 
 
AN ACT 
To amend the National Law Enforcement Museum Act to allow the Museum to acquire, receive, possess, collect, ship, transport, import, and display firearms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Law Enforcement Museum Exhibits Act.  2.Authority of National Law Enforcement Museum to acquire, receive, possess, collect, ship, transport, import, and display firearmsThe National Law Enforcement Museum Act (Public Law 106–492) is amended by adding at the end the following: 
 
5.Authority of Museum to acquire, receive, possess, collect, ship, transport, import, and display firearms 
(a)In generalNotwithstanding any other provision of Federal law, or any law or any rule or regulations of a State or any political subdivision thereof, the Museum may acquire, receive, possess, collect, ship, transport, import, and display firearms (as defined in section 921(a)(3) of title 18, United States Code, or section 5845(a) of the Internal Revenue Code of 1986) in fulfilling the purposes of the Museum.  (b)Definition of StateIn subsection (a), the term State means the several States, the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, and the possessions of the United States..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
